DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parker et al. (US 2018/0165218).
Consider claim 1, Parker et al. discloses a device, comprising: a routing circuit; and a translation unit; wherein the routing circuit is configured to: receive a memory access request including an address and an attribute; and based on the address and the attribute, route the memory access request to one of a memory or the translation unit; and wherein the translation unit is configured to determine a physical address of the memory associated with the address in the memory access request (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], Parker et al. discloses a MMU, TBU, TCU, TLB, page tables, permission circuitry and memory for having requests routed to them. A permission ID is also disclosed.).
Consider claim 2, Parker et al. discloses the device of claim 1, wherein: the translation unit includes: a peripheral virtualization unit; a system memory management unit; and a physical address table; and the routing circuit is configured to route the memory access request to one of the peripheral virtualization unit, the system memory management unit, and the physical address table based on the (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], Parker et al. discloses a MMU, TBU, TCU, TLB, page tables, permission circuitry and memory for having requests routed to them. A permission ID is also disclosed.).
Consider claim 3, Parker et al. discloses the device of claim 2, wherein: the peripheral virtualization unit includes a plurality of translation tables (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], Parker et al. discloses a plurality of translation tables are disclosed.).
Consider claim 4, Parker et al. discloses the device of claim 3, wherein: the attribute includes one of: a type attribute configured to select the translation unit; an orderlD attribute configured to select an instance of the translation unit; and 21T79532US02CONa virtlD attribute configured to select one of the plurality of translation tables (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0105], Parker et al. discloses using permission IDs to determine which instance to use in the translation.).
Consider claim 5, Parker et al. discloses the device of claim 2, wherein: the routing circuit is configured to route the memory access request to the physical address table for a first stage translation; and the routing circuit is configured to route a result of the first stage translation to the peripheral virtualization unit for a second stage translation (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], Parker et al. discloses a MMU, TBU, TCU, TLB, page tables, permission circuitry and memory for having requests routed to them.).
Consider claim 6, Parker et al. discloses the device of claim 5, wherein: the address in the memory access request includes a first intermediate physical address; the result of the first stage translation includes a second intermediate physical address that corresponds to the first intermediate physical address (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], translations can go through a TLB and walk page tables.).
Consider claim 7, Parker et al. discloses the device of claim 6, wherein: the second stage translation determines the physical address of the memory that corresponds with the second (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], translations can go through a TLB and walk page tables.).
Consider claim 8, Parker et al. discloses the device of claim 3, wherein: each of the plurality of translation tables include a plurality of regions of the peripheral virtualization unit; each of the plurality of regions of the peripheral virtualization unit corresponds to a respective memory region in the memory; and each of the plurality of regions of the peripheral virtualization unit includes a buffer (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], each memory area is permissions associated with it that the ID pertains to.).
Consider claim 9, Parker et al. discloses the device of claim 3, wherein: the peripheral virtualization unit includes a translation index; and the translation index is assigned to a first translation table (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], tables are indexed into.).
Consider claim 10, Parker et al. discloses the device of claim 9, wherein: the translation index is assigned to a second translation table (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], tables are indexed into.).
Consider claim 11, Parker et al. discloses the device of claim 1, wherein: the translation unit accesses the determined physical address of the memory (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105]).
Consider claim 12, Parker et al. discloses the device of claim 1, wherein: the translation unit provides the determined physical address of the memory to the routing circuit; and the routing circuit accesses the determined physical address of the memory (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105]).
Consider claim 13, Parker et al. discloses a system, comprising: a memory; a processor coupled to the memory, the processor including: a routing circuit coupled to a peripheral device and the (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], Parker et al. discloses a MMU, TBU, TCU, TLB, page tables, permission circuitry and memory for having requests routed to them. A permission ID is also disclosed.).
Consider claim 14, Parker et al. discloses the system of claim 13, wherein: the attribute includes one of: a type attribute configured to select one of the system memory management unit, physical address table, and the peripheral virtualization unit; an orderlD attribute configured to select an instance of the peripheral virtualization unit; and 23T79532US02CON a virtlD attribute configured to select one of a plurality of translation tables (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0105], Parker et al. discloses using permission IDs to determine which instance to use in the translation.).
Consider claim 15, Parker et al. discloses the system of claim 13, wherein: the physical address table includes: a small page table, wherein the small page table corresponds to a set of small pages in the memory; and a large page table, wherein the large page table corresponds to a set of large pages in the memory (Fig. 5, 9 and 11, [0043], [0063], [0079]-[0084], [0089]-[0105] and [0133] Parker et al. discloses block sizes associated with page tables.).
Consider claim 16, Parker et al. discloses the system of claim 13, further comprising: a plurality of instances of the physical address table; wherein each of the plurality of instances of the physical address table include a plurality of regions (Fig. 5, 9 and 11, [0063], [0079]-[0084], [0089]-[0092] and [0096]-[0105], each memory area is permissions associated with it that the ID pertains to.).
Consider claim 17, Parker et al. discloses the system of claim 16, wherein: each of the plurality of regions is restricted to a respective virtual machine (Fig. 5, 9 and 11, [0005], [0043], [0063], [0079]-[0084], [0089]-[0105] and [0133] Parker et al. discloses permission determinations for VMs.).

Allowable Subject Matter
Claims 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136